DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 November 2020 has been entered.
 
Status of Claims
This action is in response to the RCE filed 09 November 2020. 
Claims 1, 3-5, 8-12, 15-20 were amended 09 November 2020. 
Claim 2 was cancelled 09 November 2020. 
Claims 1 and 3-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) 
Claims 1, 19, and 20 are drawn to a system, method, and non-transitory computer readable medium which are statutory categories of invention (Step 1: YES).
Independent claims 1, 19, and 20 recite automatically processing text comprising information regarding a patient encounter to assign medical codes to the text, storing processor-executable instructions, analyzing the text to extract a first set of facts from the text, identifying at least one fact of the first set of facts to be excluded from consideration when assigning medical codes to the text, the identifying comprising: evaluating, using a model trained based on user feedback regarding whether medical codes were correctly or incorrectly assigned to at least one previous text, at least some of the first set of facts to generate at least one measure indicating whether the at least one fact is to be excluded from consideration when assigning the medical codes to the text; and determining, based on the at least one measure, the at least one fact to be excluded from consideration when assigning the medical codes to the text; and evaluating each fact of the first set of facts, except for the identified at least one fact, to assign one or more medical codes to the text.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by performing a concept that may be performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind) including an observation, evaluation, judgment opinion), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “a system”, “at least one storage medium”, “at least one processor”, and “at least one computer-readable medium” are additional elements that are recited at a high level of generality (e.g., that the receiving, analyzing, identifying, and evaluating is performed using a software extraction tool is no more 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 6 and:
page 47 paragraph 2 “As also discussed above, conventional medical coding systems may provide a platform on which the human coder can read the relevant documents for a patient encounter, and an interface via which the human coder can manually input the appropriate codes to assign to the patient 
page 46 paragraph 2 “The computer system 600 may include one or more processors 610 and one or more tangible, non-transitory computer-readable storage media (e.g., volatile storage 620 and one or more non-volatile storage media 630, which may be formed of any suitable non-volatile data storage media). The processor 610 may control writing data to and reading data from the volatile storage 620 and the non-volatile storage device 630 in any suitable manner”

Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 3-18 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinze (US 6,915,254 B1) in view of Swanson (US 8,612,261 B1).

CLAIM 1-
Heinze teaches the system with the limitations of: 
A system for automatically processing text comprising information regarding a patient encounter to assign medical codes to the text, the system comprising: at least one storage medium storing processor-executable instructions (A computer program, stored on a computer-readable medium, for interpreting a transcribed note using vector processing to generate associated codes, the computer program comprising instructions (claim 33)) and (The invention automatically assigns medical codes (including diagnosis, procedure, and level of service-i.e., evaluation and management (EM)----codes) to computer readable physician notes. The invention allows hospitals, physician management groups, and medical billing companies to automatically determine and assign medical codes that are the basis of reimbursement for medical services (col 3 lines 34-40))
and at least one processor configured to execute the processor-executable instructions to perform: analyzing the text to extract a first set of facts from the text; (The input origins may be a word processor, optical character recognizer (OCR) or automated 65 speech recognition (ASR). (col 2 lines 63-65)) and
identifying at least one fact of the first set of facts to be excluded from consideration when assigning medical codes to the text (Another technique to improve efficiency is the use of heuristics when selecting vectors to compare against a parse item. In order for two vectors to have a small difference, the number of words in each, excluding the number of low weight terms in the parse item, must be relatively close. Vectors with a length much greater or much less than the number of terms in a parse item do not need to be considered when computing vector differences. A length heuristic filters out vectors that have no possibility of matching.) (col 21 lines 58-67); wherein the number of terms may be 1) and (HPI filter: serves several purposes in preparing the chief complaint and/or history sections for vector pro­cessing. Anatomical terms used in reference to other people (e.g., "the patient tripped over his friend's foot") or to inanimate objects ( e.g., "the patient tripped on the foot stool") are morphed to a form that will not be confused with the patient's anatomy. References to old injuries and medical conditions are morphed to a form that will not be counted as a sign or symptom associ­ated with the current illness (col 10 lines 28-38))
and determining, based on the at least one measure, the at least one fact to be excluded from consideration when assigning the medical codes to the text 
and evaluating each fact of the first set of facts, except for the identified at least one fact, to assign one or more medical codes to the text. (The enhanced dynamic programming algorithm used for procedure coding accommodates multiple parse items, rather than just one, when computing vector differences. 20 This allows matching of vectors across a larger scope. The size of this scope, or window, is a configurable parameter set individually for stages one and two: The stage one window is small because individual elements of procedures can be described in one or two parse items. The stage two window 25 is larger in order to cover complete descriptions of procedures (col 22 lines 18-26))

Heinze does not explicitly teach, however Swanson teaches:
the identifying comprising: evaluating, using a model trained based on user feedback regarding whether medical codes were correctly or incorrectly assigned to at least one previous text (Swanson teaches that an operation is used to log corrections and modify or create new rules regarding the medical codes in medical records (paragraphs 30-34) which can be accessed based on user feedback data (paragraph 17)  at least some of the first set of facts to generate at least one measure indicating whether the at least one fact is to be excluded from consideration when assigning the medical codes to the text (Swanon’s system determines whether changes need to be implemented on a first category (i.e., first set of facts) and will create statistical measures to determine future updates based on feedback responses. An update, as is known in the art, can remove features (paragraphs 21 and 31 and Figure 5)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Heinze to integrate the likelihood that the model is incorrectly or 

CLAIM 3-
Heinze in view of Swanson teaches the system with the limitations of claim 1. Heinze further teaches the limitations of claim 3:
The system of claim 1, wherein generating the at least one measure comprises extracting a plurality of features from a plurality of text regions, each of the plurality of text regions including one or more of the plurality of facts (Another technique to improve efficiency is the use of heuristics when selecting vectors to compare against a parse item. In order for two vectors to have a small difference, the number of words in each, excluding the number of low weight terms in the parse item, must be relatively close. Vectors with a length much greater or much less than the number of terms in a parse item do not need to be considered when computing vector differences. A length heuristic filters out vectors that have no possibility of matching.) (col 21 lines 58-67)) and (Weighting is a basic feature of text vectors. Rather than maintain the weighting factors in the same location as the text, the current implementation uses separate database entries that map the weights to the text in the ICD database. (col 15 lines 52-55))
and providing the plurality of features as input to the model. (Parse items are processed one section at a time from top to bottom, so as a section is processed, the windows slide through the text, at each point defining the extent of the vector difference calculation. The stream of code numbers matched in stage one represents the elements of procedures and is used as the input to stage two. Similar to the vector processing for diagnosis codes, high and low weight terms are used to improve efficiency and 

CLAIM 4-
Heinze in view of Swanson teaches the system with the limitations of claim 1. Heinze further teaches the limitations of claim 4:
The system of claim 1, wherein the feedback comprises information indicating which medical codes assigned to at least one previous text were accepted by the at least one user. (When a match to a semi-knowledge vector occurs, the NLP engine checks whether an acceptable standard vector is also matched. When a standard vector is not matched, the physician note s flagged. The NLP engine may interactively prompt a human coder for additional information in an effort to gather information necessary to complete coding of the note. A physician note is also flagged for further review by a human coder if the transcribed note contains certain codes 25 that are known either to be insufficiently reliable or that require corroboration from other sources (e.g., nurse notes and/or hospital orders). While non-flagged documents elimi­nate the need for human coder interaction, flagged docu­ments also improve system reliability and reduce coder 30 interaction by directing a coder's attention only to those sections or portions of a physician note that are ambiguous (col 5 lines 20-32))

CLAIM 5-
Heinze in view of Swanson teaches the system with the limitations of claim 1. Heinze further teaches the limitations of claim 5:
The system of claim 1, wherein the feedback comprises information indicating which medical codes assigned to at least one previous text were not accepted by the at least one user (A physician note is also flagged for further review by a human coder if the transcribed note contains certain codes 25 that are known either to be 

CLAIM 6-
Heinze in view of Swanson teaches the system with the limitations of claim 1. Heinze does not explicitly teach, however Swanson teaches: 
The system of claim 1, wherein generating the at least one measure comprises: generating a likelihood that each of the at least some of the first set of facts evaluated by the model would be incorrectly used as a basis for assigning one or more medical codes. (As described in operation 712 and 714 of the automated eMR machine learning method 700, the automated decision 806 is provided to the clinician for feedback 808, who responds negatively to the substitution of "tobacco use: negative" and provides feedback that "snus is a positive indicator for tobacco use." As a result, the eMR template is populated with the final decision 810 of with "tobacco use: positive." (para [0051])) and (identifying variables that affect one or more of the medical record interpretation rules; and modifying the medical record interpretation rules so that processing of subsequent clinician note data has a higher probability of accuracy and completeness relative to a probability of accuracy and completeness in processing of previous clinician note data. (claim 6)); wherein accuracy is in likelihood of correctness (col 6 lines 1-5)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Heinze to integrate the likelihood that the model is incorrectly or 

CLAIM 7-
Heinze in view of Swanson teaches the system with the limitations of claim 6. Regarding claim 7, Swanson further teaches: 
The system of claim 6, wherein the at least one processor is configured to identify each of the first of facts that, according to at least one criterion, is indicated as likely to be incorrectly used as a basis for assigning one or more medical codes. (As described in operation 712 and 714 of the automated eMR machine learning method 700, the automated decision 806 is provided to the clinician for feedback 808, who responds negatively to the substitution of "tobacco use: negative" and provides feedback that "snus is a positive indicator for tobacco use." As a result, the eMR template is populated with the final decision 810 of with "tobacco use: positive." (para [0051])) and (identifying variables that affect one or more of the medical record interpretation rules; and modifying the medical record interpretation rules so that processing of subsequent clinician note data has a higher probability of accuracy and completeness relative to a probability of accuracy and completeness in processing of previous clinician note data. (claim 6)); wherein accuracy is the likelihood of correctness and the negative response is the lack of accuracy (likelihood of incorrectness) (col 6 lines 1-5)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Heinze to integrate the likelihood that the model is incorrectly or correctly evaluating a plurality of facts as a basis for assigning one or more medical codes with the motivation of training the model to become more accurate when assigning medical codes 


CLAIM 8-
Heinze in view of Swanson teaches the system with the limitations of claim 1. Heinze further teaches the limitations of claim 8:
The system of claim 1, wherein the at least one processor is configured to filter the first set of facts to select a second set of facts, the second set of facts including the at least some of the first set of facts to be evaluated by the model (HPI filter: serves several purposes in preparing the chief complaint and/or history sections for vector pro­cessing. Anatomical terms used in reference to other people (e.g., "the patient tripped over his friend's foot") or to inanimate objects ( e.g., "the patient tripped on the foot stool") are morphed to a form that will not be confused with the patient's anatomy. References to old injuries and medical conditions are morphed to a form that will not be counted as a sign or symptom associ­ated with the current illness (col 10 lines 28-38)) and (a template selector for allowing a human coder to select among a plurality of template note modules, each module corresponding to a predefined set of NLP rules for generating said codes.  (claim 32)) and (The code resolution algorithm 130 is a knowledge base tool that combines, adds and/or removes specific codes based on "concept refinement" and industry coding stan­dards. Concept refinement is interleaved with the vector processing and is driven by the goal of reaching minimum vector difference. The process for enforcing coding stan­dards accepts the codes output from vector processing and applies the rules defined in I CD9 and CPT related to specific, co-occurrence, and ordering. Also part of code resolution is identification of physician notes that require further review. All of these processes are driven by a set of knowledge bases 165 that embody both published regulations as well 

CLAIM 9-
Heinze in view of Swanson teaches the system with the limitations of claim 8. Heinze further teaches the limitations of claim 9:
The system of claim 8, wherein the at least one processor is configured to filter the first set of facts by comparison to a list indicating which of the first set of facts should not be evaluated by the model. (HPI filter: serves several purposes in preparing the chief complaint and/or history sections for vector pro­cessing. Anatomical terms used in reference to other people (e.g., "the patient tripped over his friend's foot") or to inanimate objects ( e.g., "the patient tripped on the foot stool") are morphed to a form that will not be confused with the patient's anatomy. References to old injuries and medical conditions are morphed to a form that will not be counted as a sign or symptom associ­ated with the current illness (col 10 lines 28-38)) and (Statements relating to old or previously existing conditions are labeled so as not to be confused with descriptions of the current illness. These are extensions of the time morphing done by the HPI filter and work in conjunction with that morpher (see item 8 above). (col 11 lines 3-8))

CLAIM 10-
Heinze in view of Swanson teaches the system with the limitations of claim 8. Heinze further teaches the limitations of claim 10:
The system of claim 8, wherein the at least one processor is configured to filter the first set of facts by comparison to a list indicating which of the first set of facts should be evaluated by the model. (In the preferred embodiment, vector comparisons between parse items and vectors in the semi-knowledge ICD database 140 are performed under the control of second vector matching module 64-see FIG. 1. The semiknowledge ICD database 140 is composed of vectors that 40 describe broad classes of diagnoses along with a listing of the specific codes that are related to each broad diagnosis class. (col 15 lines 36-43))

CLAIM 12-
Heinze in view of Swanson teaches the system with the limitations of claim 1. Heinze further teaches the limitations of claim 12:
The system of claim 1, wherein the model is trained using feedback received from a specific customer. (the note segmentation algorithm must attempt to associate each paragraph of the note with one of the required or optional segment types. If all of the required sections cannot be identified, a note is flagged and submitted for human review and returned to the provider for completion as needed.  (col 8 lines 20-25))  and (The invention automatically assigns medical codes to physician notes using natural language processing (NLP) (col 2 lines 29-30)); wherein a physician is a specific customer
CLAIM 13-
Heinze in view of Swanson teaches the system with the limitations of claim 12. Heinze further teaches the limitations of claim 13:
The system of claim 12, wherein the at least one processor is configured to provide the text and the medical codes assigned to the text to the specific customer. (When a match to a semi-knowledge vector occurs, the NLP engine checks whether an acceptable standard vector is also matched. When a standard vector is not matched, the physician note s flagged. The NLP engine may interactively prompt a wherein a physician is a specific customer

CLAIM 14-
Heinze in view of Swanson teaches the system with the limitations of claim 13. Heinze further teaches the limitations of claim 14:
The system of claim 13, wherein the medical codes comprise medical billing codes. (Physician Coder front end workstation interacts with the physician to produce both the note and the clinical and billing codes in a single interactive session. (col 26 lines 1-3))

CLAIM 15-
Heinze in view of Swanson teaches the system with the limitations of claim 1. Heinze further teaches the limitations of claim 15:
The system of claim 1, wherein the model comprises a neural network trained using training data collected using the user feedback (Several improvements account for the efficiency and 45 precision of the new dynamic programming algorithm. First is the use of libraries of high and low weight terms. A high weight term is a word that, if present in a vector definition, must be present in the parse item to get a match wherein it is known in the art that natural language processing is a machine trained model using artificial intelligence (i.e., neural network)

CLAIM 16-
Heinze in view of Swanson teaches the system with the limitations of claim 15. Heinze further teaches the limitations of claim 16:
The system of claim 15, wherein the neural network was trained in part using the user feedback as ground truth. (Several improvements account for the efficiency and 45 precision of the new dynamic programming algorithm. First is the use of libraries of high and low weight terms. A high weight term is a word that, if present in a vector definition, must be present in the parse item to get a match (col lines 45-49)) and (the note segmentation algorithm must attempt to associate each paragraph of the note with one of the required or optional segment types. If all of the required sections cannot be identified, a note is flagged and submitted for human review and returned to the provider for completion as needed.  (col 8 lines 20-25)) and (When a match to a semi-knowledge vector occurs, the NLP engine checks whether an acceptable standard vector is also matched.  (col 5 lines 17-19)) wherein it is known in the art that natural language processing is a machine trained model using artificial intelligence (i.e., neural network) and ground truth is interpreted as customer feedback on correctness

CLAIM 17-
Heinze in view of Swanson teaches the system with the limitations of claim 2. Heinze further teaches the limitations of claim 17:
The system of claim 1, wherein, for each of the first set of facts to be evaluated by the model, the at least one processor is configured to generate a plurality of features from the portion of text from which the respective fact was extracted (HPI filter: serves several purposes in preparing the chief complaint and/or history sections for vector pro­cessing. Anatomical terms used in reference to other people (e.g., "the patient tripped over his friend's foot") or to inanimate objects ( e.g., "the patient tripped on the foot stool") are morphed to a form that will not be confused with the patient's anatomy. References to old injuries and medical conditions are morphed to a form that will not be counted as a sign or symptom associ­ated with the current illness (col 10 lines 28-38)) and (a template selector for allowing a human coder to select among a plurality of template note modules, each module corresponding to a predefined set of NLP rules for generating said codes.  (claim 32))
and wherein the plurality of features are analyzed by the model to identify the at least one fact of the first set of facts to be excluded from consideration when assigning medical codes to the text. (HPI filter: serves several purposes in preparing the chief complaint and/or history sections for vector pro­cessing. Anatomical terms used in reference to other people (e.g., "the patient tripped over his friend's foot") or to inanimate objects ( e.g., "the patient tripped on the foot stool") are morphed to a form that will not be confused with the patient's anatomy. References to old injuries and medical conditions are morphed to a form that will not be counted as a sign or symptom associ­ated with the current illness (col 10 lines 28-38)) and (Statements relating to old or previously existing conditions are labeled so as not to be confused with descriptions of the current illness. These are extensions of the time morphing done by the HPI filter 

CLAIM 18-
Heinze in view of Swanson teaches the system with the limitations of claim 1. Heinze further teaches the limitations of claim 18:
The system of claim 1, wherein the at least one processor is configured to, based on the user feedback, extract a plurality of features from a portion of the text from which a medical fact implicated by the feedback from the user was extracted to dynamically adapt the model. (Several improvements account for the efficiency and 45 precision of the new dynamic programming algorithm. First is the use of libraries of high and low weight terms. A high weight term is a word that, if present in a vector definition, must be present in the parse item to get a match (col lines 45-49)) and (the note segmentation algorithm must attempt to associate each paragraph of the note with one of the required or optional segment types. If all of the required sections cannot be identified, a note is flagged and submitted for human review and returned to the provider for completion as needed.  (col 8 lines 20-25)) and (When a match to a semi-knowledge vector occurs, the NLP engine checks whether an acceptable standard vector is also matched.  (col 5 lines 17-19))
   
CLAIMS 19 & 20-
Claims 19 and 20 are significantly similar to claim 1 and are rejected upon the same grounds as claim 1. 


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heinze (US 6,915,254 B1) in view of Swanson (US 8,612,261 B1) and further in view of Hayter II (US . 

CLAIM 11-
Heinze in view of Swanson teaches the system with the limitations of claim 8. Regarding claim 11, Heinze does not explicitly teach, however Hayter II teaches: 
The system of claim 8, wherein the at least one processor is configured to filter the first set of facts using a whitelist of internal codes corresponding to respective facts that have relatively high false positive rates. (Once this correlation is completed, an analysis of the entire clinical record for that MRN/patient/case can be decoded and analyzed for disease A by applying the NLP decoding engine to the EMR. Specific areas that would be analyzed include, but are not limited to, all follow-up/subsequent imaging, surgical notes, pathology notes, clinical notes, discharge summaries, discharge diagnosis, discharge International Classification of Diseases (ICD) codes, etc. This analysis allows automatic creation of a 2.times.2 contingency table and calculation of the overall accuracy for a diagnosis for a given imaging protocol A after all corresponding MRN/patient/cases are analyzed. The resulting 2.times.2 contingency table defines the number of true positives, false positives (para [0147]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Heinze in view of Swanson to integrate filtering the medical data to correspond a list of internal codes that correspond to the medical data that have high false positive rates to with the motivation of training the model to become more accurate to reduce the high false positive rates. (see: Hayter II cols 35-36 lines 65-67 and 1-4).

Response to Arguments
Applicant’s arguments filed 09 November 2020 have been fully considered. 
Regarding the arguments pertaining to the 112(b) rejection, these arguments are persuasive. Applicant has amended the claims to overcome the 112(b) rejection. 
Regarding the arguments pertaining to the 102 rejection, these arguments are moot. Applicant’s arguments with respect to claim(s) 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Swanson is used to teach the amended claim limitations. 
Regarding the arguments pertaining to the 103 rejection, these arguments are unpersuasive. Applicant argues that the claimed invention recites an improvement to a technology. Examiner respectfully disagrees. The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion as the claimed invention recites generic computer components and merely uses these generic computer components as a tool. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.S./            Examiner, Art Unit 3626

/ROBERT A SOREY/            Primary Examiner, Art Unit 3626